         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 1 of 10




Elizabeth J. Cabraser (SBN 083151)                 James R. Dugan, II
Robert L. Lieff (SBN 037568)                       TerriAnne Benedetto
Steven E. Fineman (SBN 140335)                     THE DUGAN LAW FIRM, APLC
Andrew R. Kaufman                                  One Canal Place
LIEFF CABRASER HEIMANN &                           365 Canal Street, Suite 1000
BERNSTEIN, LLP                                     New Orleans, LA 70130
275 Battery Street, 29th Floor                     Telephone: 504.648.0180
San Francisco, California 94111-3339
Telephone: 415.956.1000                            Samuel Issacharoff
ecabraser@lchb.com                                 40 Washington Square South
                                                   Suite 411J
William M. Audet (SBN 117456)                      New York, NY 10012
AUDET & PARTNERS, LLP                              Telephone: 212.998.6580
711 Van Ness, Suite 500
San Francisco, CA 94102-3229                       Elizabeth A. Fegan
Telephone: 415.568.2555                            Melissa Ryan Clark
                                                   FEGAN SCOTT LLC
                                                   150 S. Wacker Dr., 24th Fl.
                                                   Chicago, IL 60606
Counsel for Plaintiffs and the Proposed Class
                                                   Telephone: 312.741.1019
(additional counsel listed below)

                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS             MDL NO. 2741
LIABILITY LITIGATION
___________________________________ Case No. 3:16-md-02741-VC

THIS DOCUMENT RELATES TO:                       NOTICE RE: PRELIMINARY PLAN FOR
                                                OPERATION OF LEGAL SERVICES
Ramirez, et al. v. Monsanto Co.,                PROGRAM
Case No. 3:19-cv-02224
                                                Date: May 19, 2021
                                                Time: 10:00 AM
                                                Place: Courtroom 4, 17th Floor (Videoconference)
                                                Judge: Honorable Vince Chhabria




                                                                   NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                                    OPERATION OF LEGAL SERVICES PROGRAM
                                                                  MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 2 of 10




         The Class Action Settlement Agreement (as amended April 7, 2021) provides class

members free counsel in the form of the Legal Services Program (“LSP”) from the beginning of

the class notice and opt-out period through the duration of the compensation program. The

settlement agreement includes the following about the LSP’s key features:

         (1) Purpose: “[T]o afford free legal advice to Settlement Class Member Parties regarding

             their options and rights under the Settlement Agreement,” “to assist them in

             registering and applying for benefits under the Settlement Agreement,” and to advise

             them “with respect to their decisions whether or not to exercise” their opt-out rights.

             Settlement (Doc. 12911-1) §§ 11.3(a), (c).

         (2) Duration: Beginning “within 20 days after entry of the Preliminary Approval Order

             and continu[ing]” for the five months between preliminary and final approval and for

             the duration of the four-year settlement period. Settlement § 11.2.

         (3) Structure: “[A]dministered” by Class Counsel, who will staff the LSP and select and

             “supervise” other “law firms with substantial mass tort experience as . . . appropriate

             to fulfill the [LSP’s] purpose,” with a “priority given to law firms with experience” in

             Roundup litigation. Settlement §§ 11.1, 11.3(b).

         (4) Compensation and funding: “Class Counsel, in consultation with the Settlement

             Administrator, will negotiate the compensation of each of the [LSP] counsel,

             accounting for any pre-set fee schedule and multiplier,” which will be funded by up

             to 40% of Class Counsel’s Court-awarded attorneys’ fees. Settlement §§ 11.4, 11.5.

         The settlement also contemplates that Class Counsel—after consulting with Defendant

and the Settlement Administrator, and no later than seven days prior to the preliminary approval

hearing—will submit “a preliminary plan for operation” of the LSP. Settlement § 11.3(a). That



                                                                     NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                      -1-             OPERATION OF LEGAL SERVICES PROGRAM
                                                                    MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 3 of 10




preliminary plan is outlined below.

I.       The LSP is designed to educate, advise, and assist Class Members throughout the
         settlement period.

         The LSP’s purpose is to help Class Members understand and vindicate their rights under

the settlement, and to do so at no cost to the Class. The services provided by the LSP to

effectuate that purpose will run the gamut. One of its primary roles throughout the four-year

period will be to field questions and educate class members about the settlement’s many features.

Because the program will commence just weeks (no later than 20 days) after preliminary

approval, moreover, the LSP will also be prepared to advise class members on the threshold

question of whether to opt out of or stay in the class.1

         Once the settlement receives final approval, the LSP’s principal function will be to help

class members understand and navigate their options in the compensation program. Class

Counsel anticipate that in this role LSP counsel will, among other things: (1) explain the

differences between the accelerated payments and the claims program and, as appropriate, advise

class members based on their individual circumstances; (2) help class members complete and

submit claim forms; (3) help class members locate and compile claim package documentation,

including by assisting them in obtaining medical records and documents sufficient to

demonstrate Roundup exposure; (4) counsel class members on their options after receiving an

offer; and (5) assist with any appeals from eligibility determinations and mediations resulting

from unsatisfactory compensation awards.

         To be clear, the LSP is not merely a second claims administrator assisting with the

procedural mechanics of the settlement. It’s a lawyer-run program dedicated to informing,

1
 The LSP is designed to provide class members seeking advice on their opt-out decision the
opportunity to confer with an independent (non-Class Counsel) attorney with relevant mass tort
experience.


                                                                    NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                      -2-            OPERATION OF LEGAL SERVICES PROGRAM
                                                                   MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 4 of 10




advising, and assisting the Class. LSP counsel will form attorney-client relationships with class

members that utilize the program and will represent their individual interests zealously

throughout the settlement program. Settlement § 11.3(a). At all stages, moreover, the LSP will

have the staffing and resources to assist class members in both English and Spanish. Should the

need arise, the LSP will also staff those able to assist in additional languages.

II.      The LSP will be easy to find and reach.

         The LSP will have a toll-free hotline, email address, and web-based messaging system.

The LSP’s contact information will feature prominently on the many notice materials described

in the Declaration of Shannon R. Wheatman (Doc. 12975) and on the settlement website. It will

also be provided to any class member who contacts the claims administrator seeking counsel. In

other words, virtually every official communication with class members will alert and remind

them that the LSP is standing by and ready to assist.

III.     The LSP will be administered efficiently to ensure timely and effective assistance.

         The precise mechanics of the LSP program are being developed in consultation with the

claims administrator and others with expertise in state-of-the-art communications technology.

These discussions, and the detailed program that emerges from them, will be guided by the

following core principles.

         First, the LSP will be accessible. There will be several options for class members to

contact the LSP—including a toll-free hotline, email address, and secure, web-based messaging

system—all of which will be user-friendly.

         Second, the intake system will be designed to route class members to the appropriate

resource(s) as efficiently and seamlessly as possible. This means, among other things, that all

contacts will be logged in real time, and any inquiries that are not addressed in the first contact

will receive prompt follow up.

                                                                     NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                      -3-             OPERATION OF LEGAL SERVICES PROGRAM
                                                                    MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 5 of 10




         Third, all personnel involved in the response team and operation of the LSP will be well-

trained—including in all the information contained in settlement agreement and the Long Form

notice—to ensure the process is both helpful and efficient.

         Fourth, attorneys will available throughout. Where it is clear from the face of the initial

outreach (e.g., email, messaging platform, call, or voicemail) that the class member is seeking

specific legal advice (rather than generic settlement information), the class member will be

assigned to an attorney, ideally in a seamless transition without requiring a callback. Any class

member who is seeking legal advice, or whose question is not otherwise satisfactorily addressed

by the initial communication from a paraprofessional or other LSP staff member, will be

assigned an attorney for either immediate assistance or prompt follow up.

         Finally, every LSP communication with a Class Member will be logged in a database to

memorialize the communication, track the content of the inquiries, ensure continuity of

communication, and enable oversight and quality control. The confidentiality of Class member

communications will be maintained throughout, and LSP usage data will be provided

confidentially to the Court as requested.

         Class Counsel also acknowledge that the LSP must be dynamic to adapt to the needs of

the class. Class Counsel will meet with the LSP leadership on a monthly basis (and more

frequently, if needed) to troubleshoot any unforeseen difficulties and ensure that the program is

as effective as possible.

IV.      The LSP will include Class Counsel and other lawyers with substantial mass tort
         experience and other relevant qualifications.

         As noted above and set forth in the settlement agreement, Class Counsel and their

respective law firms will serve among LSP counsel. They will also select and supervise

additional “law firms with mass tort experience . . . with a priority given to law firms with


                                                                     NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                      -4-             OPERATION OF LEGAL SERVICES PROGRAM
                                                                    MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 6 of 10




experience representing individuals who brought Roundup Claims.” Settlement § 11.3(b). Class

Counsel will select additional counsel “in consultation with the Settlement Administrator” (id.),

and will advise the Court before any non-Class Counsel firms officially join the LSP. Finally,

although the LSP will function as a unified and cohesive program, for the convenience of the

class members, LSP counsel will be geographically diverse, located in every time zone and

major geographic region. Class Counsel will therefore obtain and retain the staff, equipment,

and facilities necessary to provide the requisite support and effectuate the LSP’s mission.

V.       The LSP will be completely free to class members, and LSP counsel will be
         compensated from Class Counsel’s Court-awarded fees.

         Nothing in the settlement prohibits class members from hiring their own lawyers at their

own expense. The class notice makes this clear, in accord with Fed. R. Civ. P. 23(c)(2). But

class members will not be charged for the services provided by the LSP. Settlement § 11.4

(“Neither Class Counsel nor any Legal Services Program Counsel shall have any entitlement to

any portion of a Settlement Class Member’s Compensation Award, including attorneys’ fees

under Section 6.2(d).”).

         LSP counsel will instead be compensated from any fees awarded to Class Counsel by the

Court in connection with final approval. Settlement § 11.5 (“Class Counsel will make up to 40%

of” any Court-awarded fees available to fund the LSP.). With the assistance and oversight of the

Settlement Administrator, Class Counsel will negotiate reasonable hourly rates with LSP counsel

in advance and will require them to maintain and submit detailed contemporaneous time records

that identify, among other things, the specific task(s) performed and class member(s) assisted.

Class Counsel’s fee application will address this in more detail and further explain the basis of

the portion of application associated with the LSP.

         The only minor exception to the fee structure above applies to work performed and


                                                                    NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                     -5-             OPERATION OF LEGAL SERVICES PROGRAM
                                                                   MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 7 of 10




expenses incurred in the five months between preliminary and final approval. If the Court so

orders in conjunction with preliminary approval, Monsanto has agreed to contribute $5 million

(to be credited against its payment of Class Counsel fees ultimately awarded by the Court),

which will be deposited into an escrow account, and—upon request from Class Counsel

(supported by detailed billing records) and approval from the Settlement Administrator—

distributed to compensate independent LSP counsel during this interim period and pay costs and

expenses incurred to operationalize the LSP. The interim funds ensure that LSP counsel, who

are not financially invested in the settlement’s approval, will be compensated for their

independent services.

Dated: April 27, 2021                   Respectfully submitted,

                                        /s/ Elizabeth J. Cabraser
                                        Elizabeth J. Cabraser (SBN 083151)
                                        Robert L. Lieff (of counsel) (SBN 037568)
                                        Kevin R. Budner (SBN 287271)
                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                        275 Battery Street, 29th Floor
                                        San Francisco, California 94111-3339
                                        Telephone: 415.956.1000
                                        Facsimile: 415.956.1008
                                        ecabraser@lchb.com
                                        rlieff@lchb.com
                                        kbudner@lchb.com

                                        Steven E. Fineman (SBN 140335)
                                        Wendy R. Fleishman
                                        Rhea Ghosh
                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                        250 Hudson Street, 8th Floor
                                        New York, NY 10013
                                        Telephone: 212.355.9500
                                        sfineman@lchb.com
                                        wfleishman@lchb.com
                                        rghosh@lchb.com




                                                                   NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                     -6-            OPERATION OF LEGAL SERVICES PROGRAM
                                                                  MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 8 of 10




                                 Andrew R. Kaufman
                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                 222 2nd Avenue South, Suite 1640
                                 Nashville, TN 37201
                                 Telephone: 615.313.9000
                                 akaufman@lchb.com

                                  Elizabeth A Fegan
                                   Proposed Subclass 2 Counsel
                                  FEGAN SCOTT LLC
                                  150 S. Wacker Dr., 24th Floor
                                  Chicago, IL 60606
                                  Telephone: 312.741.1019
                                  beth@feganscott.com

                                 Melissa Ryan Clark
                                 FEGAN SCOTT LLC
                                 140 Broadway, 46th Floor
                                 New York, NY 10005
                                 Telephone: 347.353.1150
                                 melissa@feganscott.com

                                  James R. Dugan, II
                                  TerriAnne Benedetto
                                   Proposed Subclass 2 Counsel
                                  David S. Scalia
                                  THE DUGAN LAW FIRM, APLC
                                  One Canal Place
                                  365 Canal Street, Suite 1000
                                  New Orleans, LA 70130
                                  Telephone: 504.648.0180
                                  jdugan@dugan-lawfirm.com
                                  tbenedetto@dugan-lawfirm.com
                                  dscalia@dugan-lawfirm.com

                                 William M. Audet (SBN 117456)
                                  Proposed Subclass 1 Counsel
                                 Ling Y. Kuang (SBN 296873)
                                 AUDET & PARTNERS, LLP
                                 711 Van Ness, Suite 500
                                 San Francisco, CA 94102-3229
                                 Telephone: 415.568.2555
                                 waudet@audetlaw.com
                                 lkuang@audetlaw.com




                                                           NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                              -7-           OPERATION OF LEGAL SERVICES PROGRAM
                                                          MDL NO. 2741, CASE NO. 3:16-MD-02741
         Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 9 of 10




                                  Samuel Issacharoff
                                  40 Washington Square South
                                  Suite 411J
                                  New York, NY 10012
                                  Telephone: 212.998.6580
                                  si13@nyu.edu

                                 Counsel for Plaintiffs and the Proposed Class




                                                           NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                             -8-            OPERATION OF LEGAL SERVICES PROGRAM
                                                          MDL NO. 2741, CASE NO. 3:16-MD-02741
        Case 3:16-md-02741-VC Document 13000 Filed 04/27/21 Page 10 of 10




                                 CERTIFICATE OF SERVICE

         I hereby certify that, on April 27, 2021, service of this document was accomplished

pursuant to the Court’s electronic filing procedures by filing this document through the ECF

system.



                                              /s/ Elizabeth J. Cabraser
                                              Elizabeth J. Cabraser




                                                                   NOTICE RE: PRELIMINARY PLAN FOR
2154238.10                                     -9-            OPERATION OF LEGAL SERVICES PROGRAM
                                                                  MDL NO. 2741, CASE NO. 3:16-MD-02741
